Citation Nr: 1804227	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  13-23 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. What rating is warranted for major depressive disorder, rated 50 percent disabling from August 28, 2008 to March 23, 2016, and 70 percent disabling since March 24, 2016?

2. Entitlement to a rating greater than 20 percent for Scheuermann's thoracic kyphosis.

3. Entitlement to a total rating based on unemployability due to service-connected disorders. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2015, a videoconference hearing was held before the undersigned Veterans Law Judge. In December 2015, the Board remanded the appeal for further development. 

In March 2016, the Veteran submitted a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, in favor of the Veterans of Foreign Wars. This appointment revoked the prior representation. See 38 C.F.R. § 14.631(f)(1) (2017). 

In February 2017, a statement of the case was furnished addressing the question of entitlement to service connection for posttraumatic stress disorder. The Veteran did not thereafter perfect a timely appeal.  As such, that issue is not for appellate consideration.  38 U.S.C. § 7105 (2012).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional development is needed in the appeal prior to consideration on the merits. See 38 C.F.R. § 3.159(c) (2017). 

Information in the claims folder indicates the Veteran was admitted to the VA hospital in March 2017 for suicidal ideation. The records of that admission are not available.  As those records are potentially relevant to the appeal they must be obtained. VA records were last added to the electronic claims folder in September 2016.

The Veteran's recent hospital admission suggests a possible worsening in his psychiatric disability and thus, a VA examination is needed to determine the current severity of his service-connected major depressive disorder. 38 C.F.R. § 3.327 (2017). 

The appeal was most recently readjudicated in the April 2016 supplemental statement of the case. Since that time, a significant amount of relevant evidence, to include Social Security records, VA records, and VA psychiatric and back examinations, have been added to the claims folder. This evidence, however, was not considered by the RO. A remand is necessary so that a supplemental statement of the case can be furnished. See 38 C.F.R. §§ 19.37, 20.1304 (2017). 

Accordingly, the case is REMANDED for the following action:

1. Request all records from the VA Medical Centers in Tuscaloosa and Birmingham, Alabama for the period from September 2016 to the present. This specifically includes all records pertaining to the appellant's March 2017 admission to the Tuscaloosa facility.  All records obtained must be associated with the electronic folder. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Thereafter, schedule the Veteran for a VA mental disorders examination. The electronic claims folder must be available for review. In accordance with the latest worksheets for evaluating mental health disorders, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of service-connected depressive disorder. A complete rationale must be provided for any opinion offered. 

3. Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2017).

4. Review the examination report to ensure that it is in complete compliance with the directives of this Remand. If the report is deficient in any manner, implement corrective procedures at once.

5. Upon completion of the requested development and any additional development deemed appropriate, readjudicate all issues on appeal. All evidence added to the record since April 2016 must be considered. If any benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

